                                                                      Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 1 of 13



                                                                 1   Brett W. Johnson (#021527)
                                                                     Eric H. Spencer (#022707)
                                                                 2   Colin P. Ahler (#023879)
                                                                     Derek C. Flint (#034392)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bwjohnson@swlaw.com
                                                                             espencer@swlaw.com
                                                                 7           cahler@swlaw.com
                                                                             dflint@swlaw.com
                                                                 8   Attorneys for Proposed Intervenor-Defendants
                                                                     Donald J. Trump for President, Inc., Republican
                                                                 9   National Committee, National Republican
                                                                     Senatorial Committee, National Republican
                                                                10   Congressional Committee, Arizona Republican
                                                                     Party, Coconino County Republican Committee,
                                                                11   Maricopa County Republican Committee, Yuma
                                                                     County Republican Committee
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer




                                                                                          IN THE UNITED STATES DISTRICT COURT
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                                                FOR THE DISTRICT OF ARIZONA
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16   Darlene Yazzie, Caroline Begay, Leslie
                                                                     Begay, Irene Roy, Donna Williams, and          No. 3:20-cv-08222-GMS
                                                                17   Alfred McRoye,
                                                                                                                    Reply in Support of Motion to
                                                                18                    Plaintiffs,                   Intervene

                                                                19          v.

                                                                20   Katie Hobbs, in her official capacity as
                                                                     Secretary of State for the State of Arizona,
                                                                21
                                                                                      Defendant.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                         Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 2 of 13



                                                                 1                                           Introduction
                                                                 2           Defendant Secretary of State Katie Hobbs (the “Secretary”) admits she “has already
                                                                 3   initiated discussions with the Plaintiffs with a view toward early settlement,” and that she
                                                                 4   is concerned the Proposed Defendant-Intervenors would “delay and obstruct[]” her efforts.
                                                                 5   (Doc. 22 at 10). The fact that the Secretary would so readily settle a case involving the
                                                                 6   validity of an important election statute—as she has already done in similar lawsuits—
                                                                 7   shows exactly why her representation of the Proposed Intervenor-Defendants’ interests is
                                                                 8   inadequate. Proceeding with this litigation and the settlement negotiations without the
                                                                 9   Proposed Intervenor-Defendants creates a manifest injustice, as excluding them will render
                                                                10   them incapable of safeguarding their interests and those of their members. Eleventh-hour
                                                                11   changes to the well-established election statute at issue in this case would impact
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Republican candidates and voters, and denying the Proposed Intervenor-Defendants a voice
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   on a fundamental issue prevents them from ensuring that election administration laws are
                             LAW OFFICES

                              602.382.6000




                                                                14   not unjustly changed at the last minute to the detriment of Republican candidates and voters.
                                   L.L.P.




                                                                15           Even if the Secretary had not extended a premature olive branch to Plaintiffs,
                                                                16   intervention is still be proper. Although the Secretary and Plaintiffs appear to concede that
                                                                17   the intervention motion (the “Motion”) (Doc. 12) is timely, (See Docs. 22, 30), they argue
                                                                18   the Motion should be denied because the Proposed Intervenor-Defendants lack a
                                                                19   significantly protectable interest. (Doc. 22 at 8-10; Doc. 32 at 5-6). This argument ignores
                                                                20   the fact that courts routinely grant intervention motions asserting the same interests asserted
                                                                21   here. The Secretary and Plaintiffs also argue the Motion should be denied because the
                                                                22   Proposed Intervenor-Defendants cannot overcome the “presumption of adequate
                                                                23   representation.” (Doc. 22 at 2; Doc. 32 at 6). But that presumption does not apply. Even if
                                                                24   it did, the Proposed Intervenor-Defendants easily overcome it because their Republican-
                                                                25   specific interests differ significantly from those of the Secretary and even other non-party
                                                                26   county recorders, who are actually responsible for administering the election.1 Accordingly,
                                                                27
                                                                     1
                                                                28     Interestingly, the Secretary makes no reference of including the critical county recorders
                                                                     in any settlement discussions.

                                                                                                                   1
                                                                      Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 3 of 13



                                                                 1   the Court should grant the Motion.
                                                                 2                                              Argument
                                                                 3     I.   The Proposed Intervenor-Defendants Have Significantly Protectable Interests.
                                                                 4          The Secretary and Plaintiffs claim the Proposed Intervenor-Defendants do not have
                                                                 5   a sufficient interest in this litigation to qualify for intervention. (Doc. 22 at 8-9; Doc. 32 at
                                                                 6   5-7). In doing so, the Secretary and Plaintiffs ignore the bulk of the authority on this issue,
                                                                 7   including the authorities cited in the Motion.
                                                                 8          As explained in the Motion, the Proposed Intervenor-Defendants have a
                                                                 9   “significantly protectable interest” in electing candidates at all levels of government,
                                                                10   including the Presidency. See Bates v. Jones, 127 F.3d 870, 873 n.4 (9th Cir. 1997); (Doc.
                                                                11   12 at 5). The Secretary does not attempt to distinguish Bates or cite any contradictory
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   authority. Instead, she claims that a political party’s interest in electing candidates is too
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   generalized to warrant intervention. (Doc. 22 at 9). Quite the contrary, courts in the Ninth
                             LAW OFFICES

                              602.382.6000




                                                                14   Circuit routinely grant political parties’ motions to intervene in election-related challenges
                                   L.L.P.




                                                                15   in order to protect their interests in state election policies.
                                                                16          For example, in Issa v. Newsom, the Eastern District of California granted two
                                                                17   Democratic political parties’ motion to intervene in a vote-by-mail lawsuit. See No. 2:20-
                                                                18   cv-01044-MCE-CKD, 2020 WL 3074351, at *4 (E.D. Cal. June 10, 2020). The political
                                                                19   parties argued that they had significantly protectable interests in “asserting the rights of
                                                                20   their members to vote,” “advancing their overall electoral prospects,” and “diverting their
                                                                21   limited resources to educate their members on election procedures.” Id. at *3. The court
                                                                22   agreed, holding that “such interests are routinely found to constitute significantly
                                                                23   protectable interests.” Id. (emphasis added). Similarly, in Paher v. Cegavske, the
                                                                24   Democratic Party successfully intervened in a vote-by-mail lawsuit based on its interest in
                                                                25   “promot[ing] the franchise and ensur[ing] the election of Democratic Party candidates.” No.
                                                                26   3:20-cv-00243-MMD-WGC, 2020 WL 2042365, at *2 (D. Nev. Apr. 28, 2020). The cases
                                                                27   cited in Plaintiffs’ Response, (Doc. 32 at 7), do not contradict these holdings, as not a single
                                                                28   one of those cases even addressed the issue of intervention. See, e.g., Ohio State Conference

                                                                                                                      2
                                                                      Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 4 of 13



                                                                 1   of NAACP v. Husted, 768 F.3d 524, 530 (6th Cir. 2014) (“We do not address in this appeal
                                                                 2   whether the district court’s intervention decisions were proper . . . .”), vacated on other
                                                                 3   grounds, 2014 WL 10384647, at *1 (6th Cir. Oct. 1, 2014).
                                                                 4          Here, the Proposed Intervenor-Defendants have protectable interests that are nearly
                                                                 5   identical to the interests of the successful intervenors in Issa and Paher. Namely, they have
                                                                 6   an interest in electing Republican candidates, (Doc. 12 at 5), ensuring the ballots of
                                                                 7   Republican voters are treated the same as all other ballots, (Id. at 5-6), educating their
                                                                 8   members on election procedures, (Id. at 6), and ensuring that the orderly administration of
                                                                 9   the election is not disrupted by last minute changes to the established regulations. These
                                                                10   interests are indistinguishable from the interests that were deemed “significantly
                                                                11   protectable” in Issa and Paher.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          The Secretary also claims that the Proposed Intervenor-Defendants’ “concerns” do
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   not warrant intervention because they are “conjectural,” (Doc. 22 at 9), citing Dilks v. Aloha
                             LAW OFFICES

                              602.382.6000




                                                                14   Airlines, 642 F.2d 1155 (9th Cir. 1981). But the Ninth Circuit has held that intervention is
                                   L.L.P.




                                                                15   proper even when the impairment of a proposed intervenor’s interests is not certain. See
                                                                16   United States v. City of L.A., 288 F.3d 391, 401 (9th Cir. 2002) (holding that intervention is
                                                                17   proper when a lawsuit “may” impair a proposed intervenor’s rights). Dilks does not
                                                                18   contradict this holding. In Dilks, the proposed intervenor claimed to have an interest in the
                                                                19   proceeding based on “potential liability for damages,” when the plaintiff was not in fact
                                                                20   seeking damages from the putative intervenor. 642 F.2d at 1157. The court concluded that
                                                                21   interest—which was completely different from the Proposed Intervenor-Defendants’
                                                                22   interests in this case—was “speculative,” but did not deny the motion to intervene on that
                                                                23   ground. See id.
                                                                24          In any event, if the Plaintiffs receive relief or obtain a settlement, that will
                                                                25   undoubtedly impact the Proposed Intervenor-Defendants’ interests in this case. The
                                                                26   Secretary does not dispute that Plaintiffs’ requested relief would affect the vote-share of
                                                                27   Republican candidates, would result in disparate treatment of Republican voters’ ballots,
                                                                28   and would require the Proposed Intervenor-Defendants to expend resources to reeducate

                                                                                                                   3
                                                                      Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 5 of 13



                                                                 1   voters and staff. (Doc. 22 at 9-10); see also Sw. Ctr. for Biological Diversity v. Berg, 268
                                                                 2   F.3d 810, 819 (9th Cir. 2001) (courts are “required to accept as true the non-conclusory
                                                                 3   allegations made in support of an intervention motion”). Thus, the Proposed Intervenor-
                                                                 4   Defendants possess the necessary interests in the outcome of this litigation.
                                                                 5   II.    The Presumption of Adequacy Does Not Apply.
                                                                 6          The Secretary and Plaintiffs claim that a “presumption of adequacy” applies to the
                                                                 7   Secretary’s representation of the Proposed Intervenor-Defendants’ interests in this matter
                                                                 8   because “[t]he ‘ultimate objective’ of both the Secretary and the Proposed Intervenors is to
                                                                 9   defend the existing ballot-return deadline.” (Doc. 22 at 4; Doc. 32 at 7). The Secretary and
                                                                10   Plaintiffs are mistaken for at least two reasons.
                                                                11          First, they misconstrue what it means to share an “ultimate objective.” In the Ninth
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Circuit, the presumption of adequacy does not apply unless a proposed intervenor’s interest
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   “is identical to that of one of the present parties.” Arakaki v. Cayetano, 324 F.3d 1078, 1086
                             LAW OFFICES

                              602.382.6000




                                                                14   (9th Cir. 2003) (emphasis added). Contrary to the Secretary’s and Plaintiffs’ assertion, two
                                   L.L.P.




                                                                15   parties do not share the same “ultimate objective” merely because they seek to defend the
                                                                16   same claim. For example, in MD Helicopters, Inc. v. United States, the District of Arizona
                                                                17   held that the government-defendant and the proposed intervenor did not share the same
                                                                18   “ultimate objective” even though they both sought to uphold the same agency decision. See
                                                                19   No. CV-19-02236-PHX-JAT, 2019 WL 8953136, at *5 (D. Ariz. May 10, 2019). The court
                                                                20   reasoned that although the proposed intervenor and the government both had the “short-
                                                                21   term objective” of upholding the agency decision, their “ultimate objectives” were different:
                                                                22   the government sought to procure a service, whereas the proposed intervenor sought to
                                                                23   protect its own financial interest. Id. Consequently, the court held that a presumption of
                                                                24   adequacy did not apply. Id.; see also In re Catholic Bishop of Spokane, No. 04-08822, 2006
                                                                25   WL 6817586, at *5-6 (B.A.P. 9th Cir. Sept. 6, 2006) (holding that existing party and
                                                                26   proposed intervenor did not share same ultimate objective when they did not have
                                                                27   “sufficiently congruent interests” and their “interests in negotiating a settlement may
                                                                28   differ”); Tucson Women’s Ctr. v. Ariz. Med. Bd., No. CV-09-1909-PHX-DGC, 2009 WL

                                                                                                                   4
                                                                      Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 6 of 13



                                                                 1   4438933, at *5 (D. Ariz. Nov. 24, 2009) (holding that the defendants “may not share the
                                                                 2   same ultimate objective” as the proposed intervenors even though “[a]ll seek to have the
                                                                 3   Act held constitutional”).
                                                                 4          Here, the “ultimate objective” of the Secretary and the Proposed Intervenor-
                                                                 5   Defendants is not the same. Although the Proposed Intervenor-Defendants and the
                                                                 6   Secretary may share the same “short-term” objective of defending the ballot-return
                                                                 7   deadline, their broader interests diverge significantly. Again, the Proposed Intervenor-
                                                                 8   Defendants seek to elect Republican candidates and protect Republican voters specifically.
                                                                 9   The Secretary does not share these objectives. Nor should she: the Secretary is an elected
                                                                10   official who is responsible for administering Arizona’s elections in “the broad public
                                                                11   interest.” See Forest Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1499 (9th
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Cir. 1995) (citations omitted), abrogated on other grounds by Wilderness Soc’y v. U.S.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Forest Serv., 630 F.3d 1173 (9th Cir. 2011). As such, the Secretary and the Proposed
                             LAW OFFICES

                              602.382.6000




                                                                14   Defendant-Intervenors do not share the same “ultimate objective.”
                                   L.L.P.




                                                                15          Second, the Secretary’s commitment to reach an “early settlement” with Plaintiffs
                                                                16   outside the legislative process, (Doc. 22 at 10), undermines her argument that her “ultimate
                                                                17   objective” is to vigorously defend the ballot-return deadline. The Proposed Intervenor-
                                                                18   Defendants’ commitment to upholding the ballot-return deadline without qualification is
                                                                19   beyond dispute. The same cannot be said for the Secretary. She points to her settlement of
                                                                20   the Voto Latino litigation as evidence that she is committed to upholding the deadline. (Doc.
                                                                21   22 at 4). But despite the concessions the Secretary made as part of the Voto Latino
                                                                22   settlement, the ballot-return deadline has been challenged yet again, proving those earlier
                                                                23   concessions were insufficient to satiate Plaintiffs. Surely, Plaintiffs will demand additional
                                                                24   concessions from the Secretary as part of any settlement; otherwise, why settle? Without
                                                                25   the Proposed Intervenor-Defendants’ involvement, there is no guarantee that settlement will
                                                                26   safeguard their interests. Accordingly, the Secretary’s apparent eagerness to settle this
                                                                27   lawsuit without legislative process and potentially in contradiction of the Elections Manual,
                                                                28   which requires the approval of the Governor and Attorney General, shows that she does not

                                                                                                                   5
                                                                       Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 7 of 13



                                                                 1   share the same ultimate objective as the Proposed Intervenor-Defendants. See In re Catholic
                                                                 2   Bishop of Spokane, 2006 WL 6817586, at *6. The Proposed Intervenor-Defendants easily
                                                                 3   satisfy their “minimal” burden of demonstrating that representation of their interests “may
                                                                 4   be” inadequate. See Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893,
                                                                 5   898 (9th Cir. 2011).
                                                                 6   III.   Even if the Presumption of Adequate Representation Applies, the Proposed
                                                                            Intervenor-Defendants Overcome It.
                                                                 7
                                                                 8          Citing Arakaki v. Cayetano, 324 F.3d 1078 (9th Cir. 2003), the Secretary claims that

                                                                 9   a party must make a “very compelling” showing to overcome the presumption of adequacy.

                                                                10   (Doc. 22 at 3-4). But the Secretary takes Arakaki’s statement out of context. Arakaki held

                                                                11   that a party must make a “very compelling showing” to overcome the presumption “that a
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   state adequately represents its citizens when the applicant shares the same interest.” 324
                                                                     F.3d at 1086 (emphasis added). It did not hold that a party must make a “very compelling
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                     showing” of inadequate representation when a proposed intervenor merely shares the same
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   “ultimate objective” as an existing party. See id. Because the Secretary does not dispute that

                                                                16   her interests differ from those of President Trump and the Republican Party, the “very

                                                                17   compelling” standard does not apply. (See Doc. 22).

                                                                18          Instead, the Ninth Circuit has explained that a proposed intervenor overcomes the

                                                                19   presumption of adequacy (when the presumption applies) upon a showing that it does not

                                                                20   have “sufficiently congruent interests” with any existing party. Berg, 268 F.3d 810 at 823.

                                                                21   In Berg, the Ninth Circuit held that “even if the presumption applie[d]” in that case, the

                                                                22   proposed intervenors overcame it because the government-defendants could not “be

                                                                23   expected under the circumstances presented to protect” the proposed intervenors’ “private

                                                                24   interests.” Id. The court further held that it was “sufficient for Applicants to show that,

                                                                25   because of the difference in interests, [that] it is likely that Defendants will not advance the

                                                                26   same arguments as Applicants.” Id. at 824.

                                                                27          Here, the Secretary does not contest that the Proposed Intervenor-Defendants are

                                                                28   “likely” to present different factual and legal arguments than the Secretary. (See Doc. 22 at


                                                                                                                    6
                                                                      Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 8 of 13



                                                                 1   12). Nor does the Secretary dispute that she lacks an interest in the vote-share Republican
                                                                 2   candidates receive, the relative treatment of Republican voters’ ballots, or the education of
                                                                 3   Republican Party members on election procedures. (See Doc. 22). To be sure, the Secretary
                                                                 4   should not “be expected under the circumstances” to safeguard the interests of a particular
                                                                 5   political party or campaign. See Berg, 268 F.3d at 823. The Secretary instead appears to
                                                                 6   take the position that the presentation of different arguments is “irrelevant,” (Id. at 7), which
                                                                 7   is plainly incorrect in light of Berg. See 268 F.3d at 824. Proposed Intervenor-Defendants
                                                                 8   easily show that their interests are not “congruent” with the Secretary’s interests, which is
                                                                 9   all that Berg requires.
                                                                10          But, even if that were not enough, a proposed intervenor can also show that the
                                                                11   government’s representation of its interests is inadequate when the government is seeking
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   to settle a case. For example, in Conservation Law Foundation of New England, Inc. v.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Mosbacher, the court held “evidence that the parties are ‘sleeping on their oars’ or
                             LAW OFFICES

                              602.382.6000




                                                                14   ‘settlement talks are underway’ may be enough to show inadequacy.” 966 F.2d 39, 44 (1st
                                   L.L.P.




                                                                15   Cir. 1992) (citations omitted). The court found that intervention was proper in that case
                                                                16   because the proposed intervenor “demonstrated both an interest in, and an adverse effect
                                                                17   from,” the government’s settlement negotiations. Id. Similarly, in Sanguine, Ltd. v. U.S.
                                                                18   Department of Interior, the court held that intervention was proper when the government
                                                                19   entered into a consent decree with the plaintiff 33 days after it filed suit. 736 F.2d 1416,
                                                                20   1419 (10th Cir. 1984).
                                                                21          Accordingly, the Secretary’s revelation that she “has already initiated discussions
                                                                22   with the Plaintiffs with a view toward early settlement” is further evidence that her
                                                                23   representation is inadequate. (Doc. 22 at 10-11). Consistent with the Secretary’s recent
                                                                24   actions in other cases, (See Doc. 12 at 9-10), it appears her strategy in this case is to make
                                                                25   concessions outside the legislative process and settle quickly. If the Proposed Intervenor-
                                                                26   Defendants are not allowed to participate in this litigation, they will have no way to ensure
                                                                27   their interests are protected by a settlement agreement and the regulations governing the
                                                                28   orderly administration of elections in Arizona are maintained. Intervention is thus

                                                                                                                    7
                                                                         Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 9 of 13



                                                                 1   warranted. See Mosbacher, 966 F.3d at 44; Sanguine, 736 F.2d at 1419.
                                                                 2           The Secretary largely relies on two cases—Freedom from Religion Foundation, Inc.
                                                                 3   v. Geithner, 644 F.3d 836 (9th Cir. 2011), and Perry v. Proposition 8 Official Proponents,
                                                                 4   587 F.3d 947 (9th Cir. 2009)—to support her claim that her representation of the Proposed
                                                                 5   Intervenor-Defendants’ interests is adequate. (Doc. 22 at 6-7). Both cases are easily
                                                                 6   distinguished.
                                                                 7           In Geithner, the proposed intervenor was an individual pastor who argued that the
                                                                 8   presumption of adequacy should be rebutted solely because he disagreed with the
                                                                 9   government’s legal position and litigation strategies it may pursue in the future. See 644
                                                                10   F.3d at 842-43. The pastor did not allege that his interests were incongruent with those of
                                                                11   the government. See id. Here, by contrast, the Proposed Intervenor-Defendants have shown
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   that their interests are incongruent with the Secretary’s and that they will raise different
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   legal arguments than the Secretary. As discussed above, this is more than sufficient to
                             LAW OFFICES

                              602.382.6000




                                                                14   overcome the presumption under Berg, to the extent that presumption even applies.
                                   L.L.P.




                                                                15           Perry is distinguishable for similar reasons. In Perry, the court found that the
                                                                16   proposed intervenor’s interests were “identical” to the interests of an existing party. 587
                                                                17   F.3d at 951. As a result, the proposed intervenor could not argue that its interests were
                                                                18   incongruent with those of an existing party, and its efforts to rebut the presumption were
                                                                19   limited to critiques of the existing party’s litigation strategy. See id. at 953-54. This led the
                                                                20   court to “conclude that the real differences between the [existing party] and the [proposed
                                                                21   intervenor] boil down to strategy calls.” Id. at 954. And, unlike in this case, the litigation
                                                                22   strategy of the existing party in Perry did not involve an attempt to reach a quick-and-easy
                                                                23   settlement from the outset of the litigation. See id. Thus, even if the presumption of
                                                                24   adequacy applies, the Proposed Intervenor-Defendants easily overcome it and are entitled
                                                                25   to intervention as a matter of right.2
                                                                26
                                                                     2
                                                                       Plaintiffs claim they “did not delay in filing this lawsuit.” (Doc. 32 at 8). But as the
                                                                27   Proposed Intervenor-Defendants explain in their Response to Plaintiffs’ Motion for
                                                                     Preliminary Injunction, Plaintiffs have no excuse for waiting until two months before
                                                                28   Election Day to challenge a 23-year-old statute. Granting their Motion for Preliminary
                                                                     Injunction at the eleventh hour would violate well-established Supreme Court precedent.
                                                                                                                    8
                                                                      Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 10 of 13



                                                                 1   IV.    In the Alternative, Permissive Intervention Is Appropriate.
                                                                 2          The Secretary and Plaintiffs make three arguments as to why permissive intervention
                                                                 3   is inappropriate here. All fail.
                                                                 4          First, the Secretary argues that the Proposed Intervenor-Defendants’ participation in
                                                                 5   this litigation would prejudice existing parties or cause “undue delay.” Interestingly, the
                                                                 6   Secretary points to her early-settlement goal, and the Proposed Intervenor-Defendants’
                                                                 7   potential “obstruction” of that settlement, as a reason why the Court should deny permissive
                                                                 8   intervention. (Doc. 22 at 10-11). But, as discussed above, the Secretary’s apparent interest
                                                                 9   in settling this case (and similar cases before it) is, in fact, a compelling reason why the
                                                                10   Court should permit the Proposed Intervenor-Defendants to intervene. Intervention will
                                                                11   allow the Proposed Intervenor-Defendants to ensure that a potential settlement agreement
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   does not harm their specific interests. The only case the Secretary cites to support the
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   argument that “frustrat[ing]” settlement efforts amounts to prejudice is irrelevant, as it
                             LAW OFFICES

                              602.382.6000




                                                                14   involved an attempt to intervene after a case had already been dismissed. (Doc. 22 at 12)
                                   L.L.P.




                                                                15   (citing Cosgrove v. Nat’l Fire & Marine Ins. Co., 770 F. App’x 793, 795 (9th Cir. 2019)).3
                                                                16   And the Secretary and Plaintiffs’ claim that the Proposed Intervenor-Defendants’
                                                                17   intervention will “obstruct[]” or “delay” the course of this litigation or threaten the “orderly
                                                                18   administration of a general election” is baseless; as explained in the Motion, the Proposed
                                                                19   Intervenor-Defendants also have a strong interest in the orderly, efficient administration of
                                                                20   the General Election. (Doc. 12 at 7).
                                                                21          Second, the Secretary and Plaintiffs argue that the Proposed Intervenor-Defendants
                                                                22   would only “duplicate” or “introduce additional unnecessary issues into the lawsuit.” (Doc.
                                                                23
                                                                     See, e.g., Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006). If the Secretary is not going to
                                                                24   challenge Plaintiffs on this fundamental legal principle and instead capitulate via settlement,
                                                                     then this is another example of Proposed Intervenor-Defendants’ necessity to these
                                                                25   proceedings and ensuring a more fulsome presentation of the legal and factual arguments
                                                                     for the Court’s consideration.
                                                                26   3
                                                                       The Secretary also raises the illogical argument that the Proposed Intervenor-Defendants’
                                                                27   intervention would be prejudicial because their interests are “antithetical” to Plaintiffs’
                                                                     interests. (Doc. 22 at 12). This argument is clearly contrary to how the adversarial system
                                                                28   operates, as the entire purpose of litigation is to resolve disputes between parties with
                                                                     “antithetical” interests.

                                                                                                                    9
                                                                      Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 11 of 13



                                                                 1   22 at 12; Doc. 32 at 9). This is incorrect. As a threshold matter, it’s impossible to know
                                                                 2   what claims and defenses the Secretary may raise given that she has not yet filed a
                                                                 3   responsive pleading. But, in any event, the Proposed Intervenor-Defendants will raise
                                                                 4   important arguments in this proceeding, including, but not limited to, the defenses described
                                                                 5   in their Answer. (See Doc. 12-1). Moreover, the Proposed Intervenor-Defendants have
                                                                 6   already begun to mount a vigorous defense to Plaintiffs’ Motion for Preliminary Injunction
                                                                 7   by drafting a Response and retaining expert witnesses. The presentation of multiple sides
                                                                 8   to the factual and legal arguments will only aid the Court in resolving the issues presented
                                                                 9   in this case. Silencing an interested party’s legal and factual positions would undermine the
                                                                10   pursuit of justice.
                                                                11            Third, the Secretary argues that permissive intervention is not proper because the
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Proposed Intervenor-Defendants must show an “independent basis for jurisdiction over
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   their claims.” (Doc. 22 at 13) (citations omitted). But in Geithner, which the Secretary cites
                             LAW OFFICES

                              602.382.6000




                                                                14   for other purposes, the Ninth Circuit held “that the independent jurisdictional grounds
                                   L.L.P.




                                                                15   requirement does not apply to proposed intervenors in federal-question cases when the
                                                                16   proposed intervenor is not raising new claims.” 644 F.3d at 844. Because the Proposed
                                                                17   Intervenor-Defendants are not bringing any cross- or counter-claims and this is a federal-
                                                                18   question case that arises under the Constitution and laws of the United States, the
                                                                19   Secretary’s reliance on an independent-jurisdictional-grounds requirement is misplaced.
                                                                20   See id; see also 28 U.S.C. § 1331.
                                                                21                                            Conclusion
                                                                22            The Proposed Intervenor-Defendants have important interests that the Secretary does
                                                                23   not adequately represent. Accordingly, the Proposed Intervenor-Defendants satisfy all the
                                                                24   elements to intervene as a matter of right under Rule 24(a), and the Court should grant the
                                                                25   Motion. (Doc. 12). Alternatively, the Court should grant permissive intervention under Rule
                                                                26   24(b).
                                                                27
                                                                28

                                                                                                                  10
                                                                     Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 12 of 13



                                                                 1       DATED this 14th day of September, 2020.
                                                                 2                                                 SNELL & WILMER L.L.P.
                                                                 3                                             By: /s/ Brett W. Johnson
                                                                 4                                                 Brett W. Johnson
                                                                                                                   Eric H. Spencer
                                                                 5                                                 Colin P. Ahler
                                                                                                                   Derek C. Flint
                                                                 6                                                 One Arizona Center
                                                                                                                   400 E. Van Buren, Suite 1900
                                                                 7                                                 Phoenix, Arizona 85004-2202
                                                                                                                   Attorneys for Proposed Intervenor-
                                                                 8                                                 Defendants Donald J. Trump for
                                                                                                                   President, Inc., Republican National
                                                                 9                                                 Committee, National Republican
                                                                                                                   Senatorial Committee, National
                                                                10                                                 Republican Congressional Committee,
                                                                                                                   Arizona Republican Party, Coconino
                                                                11                                                 County Republican Committee,
                                                                                                                   Maricopa County Republican
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                                 Committee, and Yuma County
                                                                                                                   Republican Committee
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                          11
                                                                      Case 3:20-cv-08222-GMS Document 38 Filed 09/14/20 Page 13 of 13



                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I hereby certify that on September 14, 2020 I electronically transmitted the attached
                                                                 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 4   Notice of Electronic Filing to the CM/ECF registrants on record in this matter.
                                                                 5
                                                                 6   s/Elysa Hernandez

                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                12
